In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00132-CR

STEVEN CURTIS MAREZ, JR., Appellant       §   On Appeal from the 355th District
                                              Court
                                          §
                                              of Hood County (CR13859)
                                          §
                                              October 14, 2021
V.                                        §
                                              Memorandum Opinion by Chief Justice
                                          §   Sudderth

THE STATE OF TEXAS                        §   (nfp)


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to impose only

$381 in court costs. It is ordered that the judgment of the trial court is affirmed as

modified.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth